         Case 1:20-cv-01591-CRC Document 30 Filed 11/02/20 Page 1 of 4




                     In the United States District Court
                         for the District of Columbia
________________________________________________
                                                )
GIORGI RTSKHILADZE,                             )
                                                )
                                    Plaintiff,  )
                                                )
                  v.                            )                   No. 20-cv-1591 (CRC)
                                                )
ROBERT S. MUELLER, III,                         )
                                                )
                  and                           )
                                                )
UNITED STATES DEPARTMENT OF JUSTICE,            )
                                                )
                                    Defendants. )
________________________________________________)

       Plaintiff’s Reply to DOJ’s Opposition to Plaintiff’s Motion to File a Sur-Reply

       Plaintiff respectfully submits this short Reply to emphasize the significance of the error

acknowledged by the Department of Justice (DOJ) in its opposition to plaintiff’s Motion for

Leave to File a Sur-Reply. DOJ acknowledges that it incorrectly argued that the Report of the

Senate Select Committee on Intelligence on Russian Active Measures Campaigns and

Interference in the 2016 U.S. Election, Volume 5, Counterintelligence Threats and

Vulnerabilities (Senate Report) was released to the public at the same time the Mueller Report

was released. DOJ’s Opp. at 3. In fact, DOJ now recognizes that the Senate Report was not

released until just a few months ago in August 2020—approximately a year-and-a-half after the

Mueller Report was released in April 2019.

       This acknowledgment is material because it refutes DOJ’s argument that plaintiff could

not have been harmed by the admittedly defamatory nature of Footnote 112 of the Mueller
          Case 1:20-cv-01591-CRC Document 30 Filed 11/02/20 Page 2 of 4




Report because the Senate Report was released at the same time and contained the same

information about plaintiff.

       What is more, unlike the Mueller Report, the Senate Report accurately and completely

addressed the subjects discussed in Footnote 112. Had the Mueller Report done the same,

plaintiff’s career would not have been abruptly ended by the worldwide media coverage of

Footnote 112 that interpreted it exactly as the special prosecutors intended, i.e., that plaintiff

actively sought to suppress the so-called unverified golden-rain tapes of then Mr. Trump

mentioned in the Steele Dossier through his contact with a Russian oligarch and, further, knew

the tapes were fake but did not tell Michael Cohen.

       In contrast, the Senate Report notes that (i) the only information plaintiff had was from a

telephone conversation he received at his home in Connecticut from a friend who told him he

overheard someone sitting at an adjacent table in a public dining area bragging about having

some compromising tapes of then Mr. Trump, (ii) this call took place shortly after the release to

the public of the Access Hollywood tapes of Mr. Trump and had nothing to do with the Steel

Dossier which was not in the public domain at the time, and (iii) plaintiff had no idea who might

be behind such rumors but speculated that if there was any substance to the rumor the Crocus

Group might be involved. 1

       The Senate Report—unlike the Mueller Report—also accurately and completely includes

the entirety of the exchange of texts between plaintiff and Michael Cohen, unlike the Mueller

Report which misquoted an out-of-context part of the exchange. The full exchange of texts




1
 The Crocus Group was involved in sponsoring the Miss Universe Pageant in Russia some years
earlier. Mr. Trump attended the pageant.

                                                   2
         Case 1:20-cv-01591-CRC Document 30 Filed 11/02/20 Page 3 of 4




demonstrates the innocuous nature of the exchange in contrast to the spectacular implications of

Footnote 112. In short, the Senate Report confirms the allegations in the Amended Complaint.

       For the foregoing reasons, those set forth in Plaintiff’s Memorandum in Support of the

Motion for Leave to File a Sur-Reply, and Plaintiff’s Response in Opposition to DOJ’s Motion to

Dismiss, DOJ’s Motion to Dismiss should be denied.

                                     Respectfully submitted,

                                     /s/ Jerome A. Madden
                                     Jerome A. Madden
                                     THE MADDEN LAW GROUP PLLC
                                     1455 Pennsylvania Ave., NW, Suite 400
                                     Washington, DC 20004
                                     (202) 349-9836
                                     JMadden@TheMaddenLawGroup.com
                                     District of Columbia Bar No. 272260




                                                3
         Case 1:20-cv-01591-CRC Document 30 Filed 11/02/20 Page 4 of 4




                                Certificate of Service

       I, Jerome A. Madden, certify that on November 2, 2020, I caused to be served using the

CM ECF system a copy of Plaintiff’s Reply to DOJ’s Opposition to Plaintiff’s Motion to File a

Sur-Reply upon counsel for the Department of Justice and the Special Counsel.



                                                   /s/ Jerome A. Madden
                                                   Jerome A. Madden




                                               4
